Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims:
Claim 3, line 1, “at least the at least one CLS” has been rewritten to --the at least one CLS-- to remove redundant language. 
Claim 5, lines 1-2, “a filtered signal in the microwave” has been rewritten to --the filtered signal in microwave-- to avoid an antecedent issue.
Claim 6, line 1, --the-- has been inserted before the recitation of “at least one CLS” to avoid an antecedent issue.
Claim 7, lines 1 and 2, --the-- has been inserted before both recitation of “at least one” to avoid an antecedent issue. 
Claim 10, line 6, “the at least one SMCLS” has been rewritten to --the plurality of SMCLS-- for consistency in the claim language. 
Claim 10, line 7, --)-- has been inserted after the recitation of “(CLS” to close the abbreviation in its parentheses.  
Claim 12, line 8, “structures” has been rewritten to --structure-- for consistency in the claim language. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The most relevant prior art reference is Miranda et al. as discussed in the office action mailed on 5/28/2021. However Miranda et al. does not teach in regards to claims 1, 10 and 12, the amended limitation of at least one higher impedance structure and at least one lower impedance structure comprising one of the at least one SMCLS and one of the at least one CLS. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1, 10 or 12, claims 2-9, 11 and 14-17 have also been determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843